Detailed Action
Notice of Pre-AIA  or AIA  Status
The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Claim Rejections - 35 USC § 102
In the event the determination of the status of the application as subject to AIA  35 U.S.C. 102 and 103 (or as subject to pre-AIA  35 U.S.C. 102 and 103) is incorrect, any correction of the statutory basis for the rejection will not be considered a new ground of rejection if the prior art relied upon, and the rationale supporting the rejection, would be the same under either status.  
The following is a quotation of the appropriate paragraphs of 35 U.S.C. 102 that form the basis for the rejections under this section made in this Office action:
A person shall be entitled to a patent unless –

(a)(1) the claimed invention was patented, described in a printed publication, or in public use, on sale, or otherwise available to the public before the effective filing date of the claimed invention.


Claims 1-2, 4-8, 10-11, 14-17, and 19 are rejected under 35 U.S.C. 102(a)(2) as being anticipated by O’Brien et al. (U.S. Publication No. 2007/0050015).
Regarding claim 1, O’Brien et al. discloses an endoprosthesis delivery system comprising: a branched endoprosthesis (100) having a long leg (120) and a short leg (130), each leg having an end (Fig. 3a), the short leg (130) including a tail (140) that extends beyond the end of the short leg (Fig. 3a); and a constraint (520 and 530) attached to at least a portion of the long leg (120) prior to deployment (Fig. 5a), wherein the constraint (520 and 530) also retains at least a portion of the tail (Fig. 5a), and wherein the constraint (520 and 530) is configured to release both the long leg (120) and the tail (140) when the branched endoprosthesis (100) is fully deployed (Figs. 3c and 5c).
Regarding claim 2, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, wherein the constraint (520 and 530) is configured to, during deployment of the branched endoprosthesis (100) from a collapsed configuration to an expanded configuration, first release a distal section of the branched endoprosthesis (Fig. 5b), the distal section including a tubular body portion (110), a distal portion of the long leg (120), and the short leg (130), with undeployed sections of the long leg (120) and at least a portion of the tail (140) remaining temporarily constrained by the constraint (520 and 530).
Regarding claim 4, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, wherein, as constrained by the constraint (520 and 530) with a distal portion of the long leg (120) during deployment of the branched endoprosthesis (100), the tail (140) is configured to couple together and maintain alignment of the long leg (120) and the short leg (130) to assist in cannulation of the short leg (paragraph 0030).
Regarding claim 5, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, wherein the long leg (120) is substantially axially longer than the short leg (130) such that the end of the long leg (120) is located proximal to the end of the short leg (Fig. 3a).
Regarding claim 6, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, wherein a combined length of the tail and the short leg is about equal to a length of the long leg, as the limitation of “about” does not significantly limit the structure of the claimed device.
Regarding claim 7, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, wherein the long leg (120) and the short leg (130) are composed of an elastic or shape memory material designed to hold a shape in a Y configuration (paragraph 0030; Fig. 3a) and are therefore structurally biased to angle apart in a Y configuration.
Regarding claim 8, O’Brien et al. discloses an endoprosthesis comprising: a tubular body portion (110); a long leg (120) with a distal end connected to an end of the tubular body portion (110), and an 
Regarding claim 10, O’Brien et al. discloses the endoprosthesis of claim 8, wherein, when tucked under the constraint (520 and 530) with the undeployed sections of the long leg (120), the tail (140) is configured to couple together and maintain alignment of the long leg (120) and the short leg (130) during expansion of the endoprosthesis from a collapsed configuration to assist in cannulation of the short leg (paragraph 0030).
Regarding claim 11, O’Brien et al. discloses the endoprosthesis of claim 8, wherein the long leg (120) is substantially axially longer than the short leg (130) such that the end of the long leg is located proximal to the end of the short leg (Fig. 3a).
Regarding claim 14, O’Brien et al. discloses the endoprosthesis of claim 8, wherein the long leg (120) and the short leg (130) are composed of an elastic or shape memory material designed to hold a shape in a Y configuration (paragraph 0030; Fig. 3a) and are therefore structurally biased to angle apart in a Y configuration.
Regarding claim 15, O’Brien et al. discloses a method comprising: delivering an assembly comprising a branched endoprosthesis (100) and constraint (520 and 530) releasably retaining the 
Regarding claim 16, O’Brien et al. discloses the method of claim 15, wherein the method includes: deploying the tubular body portion (110) in the trunk vessel and deploying the short leg (130) in a contralateral branch vessel (Figs. 3b-c); using an alignment of the short leg (130) and the long leg (120) provided by the tail (140) to locate a proximal opening of the short leg (130); cannulating the short leg (paragraphs 0025 and 0030); and after cannulating the short leg (130), releasing the tail (140) from the constraint (paragraph 0025).
Regarding claim 17, O’Brien et al. discloses the method of claim 15, wherein delivering the assembly to the trunk vessel comprises delivering the assembly to the trunk vessel via an ipsilateral branch vessel (Fig. 3b)
Regarding claim 19, O’Brien et al. discloses the method of claim 15, wherein the long leg (120) is substantially axially longer than the short leg (130) such that the end of the long leg (120) is located proximal to the end of the short leg (Fig. 3a).

Claim Rejections - 35 USC § 103
The following is a quotation of 35 U.S.C. 103 which forms the basis for all obviousness rejections set forth in this Office action:
A patent for a claimed invention may not be obtained, notwithstanding that the claimed invention is not identically disclosed as set forth in section 102, if the differences between the claimed invention and the prior art are such that the claimed invention as a whole would have been obvious before the effective filing date of the claimed invention to a person having ordinary skill in the art to which the claimed invention pertains. Patentability shall not be negated by the manner in which the invention was made.

This application currently names joint inventors. In considering patentability of the claims the examiner presumes that the subject matter of the various claims was commonly owned as of the effective filing date of the claimed invention(s) absent any evidence to the contrary.  Applicant is advised of the obligation under 37 CFR 1.56 to point out the inventor and effective filing dates of each claim that was not commonly owned as of the effective filing date of the later invention in order for the examiner to consider the applicability of 35 U.S.C. 102(b)(2)(C) for any potential 35 U.S.C. 102(a)(2) prior art against the later invention.

Claims 3, 9, and 18 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (U.S. Publication No. 2007/0050015) in further view of Brodie et al. (WO 2014/096811).
Regarding claims 3, 9 and 18, O’Brien et al. discloses the endoprosthesis delivery system of claim 1, the endoprosthesis of claim 8 and the method of claim 15. O’Brien et al. does not disclose that the tail is a seamless extension of a graft material forming a graft component of the branched endoprosthesis, the graft component, or a graft component of the short leg. 
Brodie et al. discloses a stent graft analogous to that O’Brien et al. Similar to O’Brien et al., the stent graft of Brodie et al. has a long leg (24) and a short leg (23) with a tail (30) which is used to apply tension to the short leg (23) in order to correctly position the short leg (23) for insertion (pg. 19, lines 
As the function of the tails of O’Brien et al. and Brodie et al. are the same, it would have been obvious to one skilled in the art at the time of filing to have modified the method of O’Brien et al. with the teachings of Brodie et al. by substituting the tail for that of Brodie et al. because the substitution of one tail for another would have yielded predictable results to one of ordinary skill in the art at the time of the invention. This would result in the endoprosthesis delivery system, endoprosthesis, and method of O’Brien et al. wherein the tail is a seamless extension of a graft material forming a graft component of the branched endoprosthesis (claim 3), the graft component (claim 9), and a graft component of the short leg (claim 18).  
With regards to claim 9 and the limitation of claim 8 that the tail be being unsupported by the at least one support component, after the substitution of the tail, the tail of the endoprosthesis of the present combined citation would no longer be detachable from the endoprosthesis as the substitute tail is not; however, the substitute tail is fabric and does not contain any portion of the support component and therefore still is not supported by the support component.

Claims 12-13 and 20 are rejected under 35 U.S.C. 103 as being unpatentable over O’Brien et al. (U.S. Publication No. 2007/0050015) in further view of Joh et al. (“Reference Diameters of the Abdominal Aorta and Iliac Arteries in the Korean Population”) and Sithian (U.S. Patent No. 8,475,513).
Regarding claims 12 and 20, O’Brien et al. discloses the endoprosthesis of claim 8 and the method of claim 15. O’Brien et al does not disclose any dimensions for the endoprosthesis or that, a length of the tail as measured extending away from the end of the short leg is greater than twice a cross-sectional width of the end of the short leg as measured perpendicular to the length of the tail. 
O’Brien et al. does disclose that the short leg is designed to interface with the iliac artery (paragraph 0001; Fig. 3c) and would therefore have the same width. 
According to Joh et al., which discloses information about the abdominal aorta and iliac artery, an average iliac artery can be in a range from 1.15-1.22 cm (pg. 48). 
It would have been obvious to one skilled in the art at the time of filing that the short leg of O’Brien et al. could have a width of 1.15-1.22 cm.
Sithian discloses a stent graft analogous to that of O’Brien et al. The tail of Sithian is at least 65 cm, and is of a length long enough to allow a surgeon to manipulate the short leg (26) in order to position it to align with iliac artery (col. 6, lines 1-15). 
It would have been obvious to one skilled in the art at the time of filing to have modified the method of O’Brien et al. in view of Joh et al. with the teachings of Sithian by having the tail be at least 65 cm in order to allow the surgeon to manipulate the short leg. This would result in the endoprosthesis and the method of O’Brien et al. in view of Joh et al. wherein a length of the tail as measured extending away from the end of the short leg is greater than twice a cross-sectional width of the end of the short leg as measured perpendicular to the length of the tail.
Regarding claim 13, the present combined citation discloses the endoprosthesis of claim 12. Additionally, O’Brien et al. discloses that a combined length of the tail and the short leg is about equal to a length of the long leg, as the limitation of “about” does not significantly limit the structure of the claimed device.

Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to AMANDA M BARKAN whose telephone number is (571)270-3476.  The examiner can normally be reached on Mon - Thu 7:00-5:00.

If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Jennifer Dieterle can be reached on (571) 270-7872.  The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of an application may be obtained from the Patent Application Information Retrieval (PAIR) system.  Status information for published applications may be obtained from either Private PAIR or Public PAIR.  Status information for unpublished applications is available through Private PAIR only.  For more information about the PAIR system, see https://ppair-my.uspto.gov/pair/PrivatePair. Should you have questions on access to the Private PAIR system, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative or access to the automated information system, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.






/AMANDA M BARKAN/Examiner, Art Unit 3774                                                                                                                                                                                                        
/Jennifer Dieterle/Supervisory Patent Examiner, Art Unit 3774                                                                                                                                                                                                        2/15/21